                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MAURICIO REYES HERNANDEZ, AR7908,                    Case No. 17-cv-06769-CRB (PR)
                                   8                   Petitioner,
                                                                                             JUDGMENT
                                   9            v.

                                  10    ROSEMARY NDOH, Warden,
                                  11                   Respondent.

                                  12          For the reasons set forth in the accompanying order denying the petition for a writ of
Northern District of California
 United States District Court




                                  13   habeas corpus and denying a certificate of appealability, judgment is entered in favor of

                                  14   respondent and against petitioner.

                                  15          The clerk is directed to close the case and terminate all pending motions as moot.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 1, 2019

                                  18                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        MAURICIO REYES HERNANDEZ,
                                   6                                                          Case No. 3:17-cv-06769-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        ROSEMARY NDOH,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on May 1, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Mauricio Reyes Hernandez ID: AR 7908
                                       Avenal State Prison 330-14-1 Low
                                  20   PO Box 903
                                       Avenal, CA 93204
                                  21

                                  22
                                       Dated: May 1, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
